Name: 2010/446/CFSP: Council Decision 2010/446/CFSP of 11Ã August 2010 extending the mandate of the European Union Special Representative in Kosovo
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  EU institutions and European civil service;  civil law;  international security
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/36 COUNCIL DECISION 2010/446/CFSP of 11 August 2010 extending the mandate of the European Union Special Representative in Kosovo (1) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 June 1999, the United Nations Security Council adopted Resolution 1244. (2) On 15 September 2006, the Council adopted Joint Action 2006/623/CFSP (2) on the establishment of a team to contribute to the preparations of the establishment of a possible International Civilian Office in Kosovo, including a European Union Special Representative component (ICO/EUSR Preparation Team). (3) On 13/14 December 2007, the European Council underlined that the European Union (hereinafter the EU or the Union) stands ready to play a leading role in strengthening stability in the region and in implementing a settlement defining Kosovos future status. It stated the Unions readiness to assist Kosovo in the path towards sustainable stability, including by a European Security and Defence Policy (ESDP) mission and a contribution to an International Civilian Office as part of the international presences. (4) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (3) and Joint Action 2008/123/CFSP (4) appointing Mr Pieter FEITH European Union Special Representative (hereinafter the EUSR) in Kosovo. (5) On 25 February 2010, the Council adopted Decision 2010/118/CFSP (5) extending the mandate of the EUSR until 31 August 2010. (6) The mandate of the EUSR should be extended until 28 February 2011. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR) following the entry into force of the decision establishing the European External Action Service. (7) The Stabilisation and Association Process is the strategic framework of the Unions policy towards the western Balkans region, and its instruments apply to Kosovo, including a European partnership, political and technical dialogue under the SAP Tracking Mechanism, and related Union assistance programmes. (8) The EUSRs mandate should be implemented in coordination with the Commission in order to ensure consistency with other relevant activities falling within Union competence. (9) The Council foresees that the powers and authorities of the EUSR and the powers and authorities of an International Civilian Representative shall be vested in the same person. (10) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Pieter FEITH as the EUSR in Kosovo is hereby extended until 28 February 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the HR following the entry into force of the decision establishing the European External Action Service. Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the Union in Kosovo. These include playing a leading role in strengthening stability in the region and in implementing a settlement defining Kosovos future status, with the aim of a stable, viable, peaceful, democratic and multiethnic Kosovo, contributing to regional cooperation and stability, on the basis of good neighbourly relations; a Kosovo that is committed to the rule of law and to the protection of minorities and of cultural and religious heritage. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) offer the Unions advice and support in the political process; (b) promote overall Union political coordination in Kosovo; (c) provide local political guidance to the Head of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including on the political aspects of issues relating to executive responsibilities; (d) ensure consistency and coherence of Union action towards the public. The EUSR spokesperson shall be the main Union point of contact for Kosovo media on Common Foreign and Security Policy/Common Security and Defence Policy (CFSP/CSDP) issues. All press and public information activities will be conducted in close and continued coordination with the High Representative of the Union for Foreign Affairs and Security Policy (HR) spokesperson/Council Secretariat Press Office; (e) contribute to the development and consolidation of respect for human rights and fundamental freedoms in Kosovo, including with regard to women and children, in accordance with EU human rights policy and EU Guidelines on Human Rights. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (hereinafter the PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2010 to 28 February 2011 shall be EUR 1 230 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. Nationals of the countries of the western Balkans region shall be allowed to tender for contracts. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. A dedicated Union staff shall be assigned to assist the EUSR to implement his mandate and to contribute to the coherence, visibility and effectiveness of Union action in Kosovo overall. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned, respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of classified information 1. The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (6), in particular when managing EU classified information. 2. The HR shall be authorised to release to NATO/KFOR EU classified information and documents up to the level CONFIDENTIEL UE generated for the purposes of the action, in accordance with the Councils security regulations. 3. The HR shall be authorised to release to the United Nations (UN) and the Organisation for Security and Cooperation in Europe (OSCE), in accordance with the operational needs of the EUSR, EU classified information and documents up to the level RESTREINT UE which are generated for the purposes of the action, in accordance with the Councils security regulations. Local arrangements shall be drawn up for this purpose. 4. The HR shall be authorised to release to third parties associated with this Decision EU non-classified documents related to the deliberations of the Council with regard to the action covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (7). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as the management of security incidents and a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide regular briefings to Member States missions and the Unions delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations in the region and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall provide local political guidance to the Head of EULEX KOSOVO, including on the political aspects of issues relating to executive responsibilities. The EUSR and the Civilian Operation Commander will consult each other as required. 3. The EUSR shall also liaise with relevant local bodies and other international and regional actors in the field. 4. The EUSR, with other Union actors present in the field, shall ensure the dissemination and sharing of information among Union actors in theatre with a view to achieving a high degree of common situation awareness and assessment. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) Under United Nations Security Council Resolution 1244 (1999). (2) OJ L 253, 16.9.2006, p. 29. (3) OJ L 42, 16.2.2008, p. 92. (4) OJ L 42, 16.2.2008, p. 88. (5) OJ L 49, 26.2.2010, p. 22. (6) OJ L 101, 11.4.2001, p. 1. (7) Decision 2009/937/EU adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).